Citation Nr: 1448246	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-10 820 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than December 20, 1999, for the grant of a 40 percent disability rating for a left shoulder disability, for accrued benefits purposes.  

2.  Entitlement to a higher initial rating in excess of 60 percent for the service-connected chronic obstructive pulmonary disease (COPD) with pulmonary fibrosis, prior to December 10, 1999.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law 



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from August 1951 to August 1955.  The Veteran died in June 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted the appellant the effective date of December 20, 1999, for a 40 percent disability rating for the service-connected residuals of surgery dislocation of the left (minor) shoulder for accrued purposes.  

By way of history, a July 2000 RO rating decision granted the Veteran an increased rating of 30 percent for service-connected residuals of surgery dislocation to the left shoulder effective March 20, 2000, the date of claim.  The Veteran appealed and in January 2003 the Board granted an increased rating of 40 percent; the Board did not assign an effective date but a June 2003 rating decision assigned an effective date of March 20, 2000.  The Veteran appealed the January 2003 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2005, the Court issued a Memorandum Decision in which the Board's denial of a rating in excess of 40 percent for the service-connected residuals of surgery dislocation to the left shoulder was affirmed and the Court remanded for the Board to adjudicate the effective date of the 40 percent disability rating.  In the January 2009 Decision Review office (DRO) rating decision the RO granted the appellant an effective date of December 20, 1999, for accrued benefits purposes.  The Appellant then filed a substantive appeal to the January 2009 RO rating decision. 
In April 2012 the Board issued two decisions.  In one decision the issues of entitlement to an initial compensable rating for asbestosis; entitlement to an increased rating in excess of 40 percent for left shoulder disability on an extraschedular basis; entitlement to an effective date earlier than March 20, 2000, for a 40 percent disability rating for a left shoulder disability; and entitlement to a total disability rating based on individual unemployability (TDIU) were dismissed in accordance with 38 C.F.R. § 20.1302 due to the Veteran's death.  In a separate April 2012 decision, the Board granted the appellant, who was substituted in after the Veteran's death, service connection for COPD and pulmonary fibrosis for accrued benefits purposes; denied the claim of entitlement to a rating in excess of 40 percent for a left shoulder disability, including on an extraschedular basis, for accrued benefits purposes; and denied the claim of entitlement to enhanced Dependency and Indemnity Compensation under 38 U.S.C.A. § 1311(a)(2).  The Board also remanded the claim of entitlement to TDIU, for accrued benefits purposes.  In May 2012 rating decision, mailed to the appellant in September 2012, the RO granted entitlement to TDIU for accrued purposes and assigned an effective date of July 14, 1998; thus, the benefits sought on appeal have been granted and that issue is no longer before the Board.  

The appellant then appealed part her April 2012 Board decision to the Court.  In a January 2014 Memorandum the Court affirmed the Board's denial of a rating in excess of 40 percent for a left shoulder disability, including on an extraschedular basis, for accrued benefits purposes.  The Court also found that the issue of entitlement to an effective date earlier than December 20, 1999, for the grant of an increased evaluation of 40 percent for the left shoulder disability was before the Board and remanded the issue to the Board for adjudication; that issue is now before the Board.  

This appeal was processed using the Virtual VA electronic claims processing system.  The Board finds that the evidence of record is duplicative of evidence of record or irrelevant to the issue on appeal.  The Board notes that May 2012 rating decision and the September 2012 notice letter are associated with the Veteran's Virtual VA claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a higher initial rating in excess of 60 percent for the service-connected chronic obstructive pulmonary disease (COPD) with pulmonary fibrosis, prior to December 10, 1999, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed an informal claim for an increased rating for a left shoulder 
disability on July 16, 1998.   

2.  It is factually ascertainable that the Veteran's left shoulder disability met the criteria for a 40 percent disability rating based on fibrous union of the humerous on July 14, 1998, during the one-year period prior to the July 16, 1998, informal claim.


CONCLUSION OF LAW

The criteria for an effective date of July 14, 1998, for the assignment of a 40 percent disability rating for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203(2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Here, with regard to the issue herein decided, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


II. Analysis

The appellant is seeks an effective date prior to December 20, 1999, for the award of a 40 percent rating on an accrued basis for  the service-connected left shoulder disability for accrued benefits purposes.  Prior to his death, the Veteran's service-connected left shoulder disability was evaluated as 40 percent disabling effective March 20, 2000, by analogy to 38 C.F.R. § 4.71a , Diagnostic Codes 5201-5202 (limitation of motion of the arm-other impairment of humerus).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5202 (2013).   A January 2009 rating decision assigned an effective date of December 20, 1999, for the award which is the date of the informal claim.  Competent evidence of record shows that the Veteran was right-handed; his left shoulder was considered to be his minor (non-dominant) shoulder.  Further, because a 30 percent rating is the maximum disability rating available under Diagnostic Code 5201, the Veteran's service-connected left shoulder disability was evaluated under Diagnostic Code 5202.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5202.  A 40 percent rating was assigned under Diagnostic Codes 5202 for the minor (or non-dominant) shoulder with fibrous union of the humerus. 

Generally, the effective date of an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2013).  An exception to this rule is that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The Court has clarified that 38 C.F.R. § 3.400(o)(2) is applicable only where an increase in disability precedes a claim for an increased disability rating.  In other cases, the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 (1997).  Section 3.400(o)(2) is intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty and is not intended to cover situations where a disability worsened gradually and imperceptibly over an extended period of time and there is no evidence of entitlement to increased evaluation prior to the date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998). 

Thus, the Court and VA's General Counsel have interpreted the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as meaning that if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  Harper, 10 Vet. App. at 126-27; VAOPGCPREC 12-98 (1998). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  See Kessel v. West, 13 Vet. App. 9 (1999).  VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2013). 

In addition, an informal claim may consist of a VA report of examination or hospitalization.  The date of the examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.  38 C.F.R. § 3.157(b)(1).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In this case, the record shows that a July 2000 RO rating decision granted an increased rating of 30 percent for the Veteran's service-connected residuals of surgery dislocation to the left shoulder effective March 20, 2000, the date of his claim for a TDIU.  The Veteran appealed fron this decision, and in January 2003 the Board granted the Veteran an increased rating of 40 percent for the left shoulder.  The Board did not assign an effective date but the June 2003 rating decision that effectuated the January 2003 Board decision, assigned an effective date of March 20, 2000.  In the January 2009 DRO rating decision the RO granted the appellant an effective date of December 20, 1999, for the 40 percent disability rating for the left shoulder disability for accrued benefits purposes.  The appellant then filed a substantive appeal to the January 2009 RO rating decision. 

The appellant asserts that she should be granted an effective date of July 16, 1998, for the assigned 40 percent disability rating for the left shoulder disability.  In the September 2014 brief, the appellant's representative asserted that July 16, 1998, should be the effective date since that was the date that the Veteran's private physician's treatment reports were received at the RO and these treatment reports were an informal claim for an increased rating.  

The RO originally assigned an effective date of March 20, 2000, because that was the date of claim for a TDIU rating.  At the same time, the RO time took the issue of entitlement to an increased rating in excess of 20 percent on appeal.  In January 2009 the DRO granted the appellant an effective date of December 20, 1999, the date of receipt of medical evidence from the Veteran's private physician.  The Board notes that the Veteran submitted private medical evidence that was received by the RO on July 16, 1998, and October 8, 1998.  The medical evidence received on July 16, 1998, consisted of three medical documents dated March 14, 1997, January 17, 1995, and July 14, 1998.  

The Board finds that the medical evidence received on July 16, 1998, was an informal claim for an increased rating.  As noted, if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable"; if the increase occurred more than one year prior to the claim, the increase is effective the date of claim; and lastly, if the increase occurred after the date of claim, the effective date is the date of increase.  Harper, 10 Vet. App. at 126-27; VAOPGCPREC 12-98 (1998).  The Board finds that the increased rating of 40 percent was factually ascertainable on July 14, 1998.  The July 14, 1998, private records shows a report of frozen left shoulder is evidence that the Veteran's left shoulder disability was manifested by minor (or non-dominant) shoulder with fibrous union of the humerus, Diagnostic Code 5202.  Since that evidence falls within the one year of the date of the claim then the effective date should be July 14, 1998.  The Board notes that the medical documents dated January 17, 1995, and July 14, 1998, do not fall within the one year prior to the date of claim and it has not been asserted nor is there evidence that the Veteran filed a claim for an increased rating prior to July 16, 1998. 
  
The Board finds that the Veteran filed an informal claim for an increased rating for his left shoulder disability on July 16, 1998.  The Board also finds that it is factually ascertainable that within the one year of the date of claim, March 14, 1997, the Veteran's left shoulder disability warranted a 40 percent disability rating.  Thus, the appellant should be granted an effective date of July 14, 1998, for the 40 percent disability rating for the left shoulder disability, on accrued benefits purpose.  


ORDER

The criteria for entitlement to an effective date of July 14, 1998, for the grant of an increased rating of 40 percent for the left shoulder disability have been met, subject to pertinent laws and VA regulations regarding the award of benefits.

	
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a May 2012 rating decision, mailed to the appellant in September 2012, the RO granted service connection for COPD with pulmonary fibrosis and assigned initial ratings of 60 percent effective July 14, 1998, and assigned a 100 percent disability rating effective December 10, 1999, for accrued benefits purposes.  In November 2012 the appellant filed a notice of disagreement (NOD) to the initial 60 percent disability rating assigned by the May 2012 rating decision.  Therefore, a Statement of the Case (SOC) should have been issued.  Tithe Board must remand to the AOJ to furnish an SOC on the issue of entitlement to an initial rating in excess of 60 percent prior to December 10, 1999, for accrued benefits purposes.  and to give the appellant an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ shall furnish the appellant an SOC on the issue of entitlement to an initial rating in excess of 60 percent prior to December 10, 1999, for accrued benefits purposes.  The AOJ shall return this issue to the Board only if the appellant files a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


